DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note to Applicant: All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. 37 CFR 1.121(c)(2). See MPEP Section 714 which explains how amendments should be made. 
In the instant case, the claim set filed 06/17/2022 does not show ALL additions or deletions relative to the most recent previous version of the claims as required and in accordance with 37 CFR 1.121. Applicant is required to submit the claim set with markings to indicate the changes that have been made relative to the immediate prior version of the claims. Failure, in the next response, to submit a claim set in accordance with 37 CFR 1.121 will result notice of non-compliant amendment to the applicant.

Status of Action/Claims
Receipt of Remarks/Amendments filed on 6/17/2022 is acknowledged. Claims 1-3, 5-6 and 9-16 are currently pending. Claims 11-16 have been previously withdrawn. Claims 1-3, 5-6, and 9-10 have been amended. Accordingly, claims 1-3, 5-6 and 9-10 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Rejections
Applicant’s arguments/claim amendments filed 6/17/2022, with respect to the previous 112(a) rejection (new matter) have been fully considered and are persuasive. The previous 112(a) rejection has been withdrawn because applicant have amended the claims to delete the recitation “wherein said internal zone is a unitary core entrapped in the external zone”, which presented new matter issues.
Applicant’s arguments/claim amendments filed 6/17/2022, with respect to the previous 112(b) rejection of claims 9 and 10 have been fully considered and are persuasive. The previous 112(b) rejection of claims 9 and 10 has been withdrawn because applicant have amended the claims such that they no longer present  the indefiniteness issues pointed out in the previous office action. 
Applicant’s arguments/claim amendments filed 6/17/2022, with respect to the previous 103 rejections have been fully considered and are persuasive. The previous 103 rejections have been withdrawn because presently amended claims now require the bead composition is particularly a gel bead composition and the prior art cited in the previous 103 rejection does not teach that the bead compositions are particularly gel beads. However, upon further consideration, a new ground(s) of rejection is made in view of Connick and Levy as discussed in the 103 rejections below.

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Currently amended claim 1 recites “an external zone comprising an alginate shell”. While the instant specification provide support for an external zone comprising an alginate complex (e.g., Para 0011), the specifications do not provide support for wherein the external zone comprises an alginate “shell” and therefore the recitation “alginate shell” fails to comply with the written description requirement.
	 If Applicant believes this rejection is in error, applicant must disclose where in the specification support for the entire scope of the amendment(s) and/or new claims can be found. As a result, claims 1-3, 5-6 and 9-10 represent new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites wherein said alginate complex is an alkali or alkaline earth metal salt of alginic acid. Claim 3 recites wherein said alginate complex is sodium or calcium alginate. 
Firstly, there is insufficient antecedent basis for the limitation “said alginate complex” in these claims because claim 1 does not recite “alginate complex” but rather claim 1 recites “alginate shell” and “water soluble alginate salt” and thus it is unclear what exactly the “alginate complex” in claims 2 and 3 is referring to. 
Further, claim 1 recites the gel bead is prepared by preparing an aqueous pre-gel mixture which comprises a water soluble alginate salt. However, claim 2 states alginate complex includes an alkaline earth metal (e.g. calcium alginate) and claim 3 also states alginate complex is calcium alginate. Calcium alginate is not water soluble as evidenced by the reference titled Calcium Alginate (FNP 5 2 Addendum 3 (1995)). Therefore, this makes claim 2 and 3 indefinite because claim 1 recites the alginate salt used is water soluble, but claims 2 and 3 recite alginate salts which are not water soluble. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Connick, Jr. (US 4,400,391; Aug. 23, 1983)(Previously Cited) in view of Levy (US 6,001,382; Dec. 14, 1999). 
Connick teaches a controlled release of bioactive materials using alginate gel beads, wherein the bioactive material can comprise of endothall (Title; Col. 3, line 58-60).
Connick teaches gel bead composition, wherein a solution of 99 grams of Aquathol, a commercial herbicide formulation containing 40.3% endothall dipotassium salt, dissolved in water was added sodium alginate while stirring. The mixture was added dropwise into CaCl2 solution which resulted in the formation of gel beads (Example 12, Col. 8, line 45-58).
Connick teaches the resulting beads being added to water (i.e. medium) (see: Example 7; Example 11, Example 12). This reads on a suspension comprising a suspension medium comprising the gel bead.     
With regards to the amount of endothall in the beads, Connick does not explicitly exemplify wherein the concentration of endothall is at least 15%. However, Connick teaches that the concentration of the bioactive material can be as high as 50% by weight. 
Connick does not teach the composition further comprises polyvinyl alcohol as recited in the instant claims. However, this deficiency is cured by Levy. 
Levy teaches controlled release compositions of matter comprising complexes for treating population of one or more aquatic organisms (Abstract).
Levy teaches an aqueous formulation of the aquatic herbicide Aquathol (dipotassium salt of endothall) admixed with a joint-function polyvinyl alcohol. Results of the admixing procedure indicated that high levels of Aquathol can be agglomerated into solid polyvinyl alcohol base compositions for fast release application into an aquatic habitat for control of nuisance vegetation. It teaches that significantly higher loading level can be obtained with the polyvinyl alcohol base protocol and therefore lesser amount per acre would be required to treat an acre of aquatic weeds when compared to Aquathol without polyvinyl alcohol base. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connick to incorporate the teachings of Levy and include polyvinyl alcohol into the mixture of Connick which comprises endothall before adding dropwise into CaCl2 solution to form gel beads. One would be motivated to do because Levy teaches that by admixing polyvinyl alcohol with the Aquathol (endothall dipotassium), significantly higher loading level can be obtained and lesser amount of Aquathol/polyvinyl alcohol per acre would be required to treat an acre of aquatic weeds when compared to Aquathol without polyvinyl alcohol. Since Connick’s teachings are also directed towards controlling aquatic weeds (See: Col. 5, line 28-37; Examples), one would have been highly motivated to incorporate the teachings of Levy and include polyvinyl alcohol along with endothall.   
With regards to the amount of endothall in the beads, as discussed supra, Connick teaches that the concentration of the bioactive material can be as high as 50% by weight. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art to comprise an amount of endothall based on the desired herbicidal activity required (e.g. amount of area and concentration of aquatic weed needed to be controlled).
With regards to the claimed limitation wherein an external zone comprises alginate shell, internal zone comprises endothall and polyvinyl alcohol, and the external zone is capable of releasing endothall when hydrated, the above references teach all the elements (e.g. alginate complex, endothall and polyvinyl alcohol) comprised in the bead composition. Furthermore, process of preparing the bead composition recited in claim 1 involves mixing the endothall, sodium alginate and polyvinyl alcohol and dispensing it dropwise into the mixture comprising calcium chloride. Connick also teaches the same process of preparation of beads as stated above and therefore the bead composition taught by the above references would necessarily comprise of the limitations wherein an external zone comprises alginate shell, internal zone comprises endothall and polyvinyl alcohol, and the external zone is capable of releasing endothall when hydrated.
Further, with regards to the claimed limitation wherein internal zone is in form of a solution or a dispersion entrapped in the external zone, as stated above, the references teach a bead composition comprising all of the ingredients and the same process of preparation, therefore the composition of the references would necessarily comprise an internal zone in form of a solution or a dispersion entrapped in the external zone. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Connick, Jr. (US 4,400,391; Aug. 23, 1983) in view of Levy (US 6,001,382; Dec. 14, 1999) as applied to claims 1-3, 6 and 9 above, and further in view of Ishibashi et al. (US 2018/0139956; May 24, 2018).
The teachings of Connick and Levy have been set forth above.
Connick and Levy do not teach expressly teach the bead composition comprising endothall mono(N,N-dimethylalkylammonium). However, this deficiency is cured by Ishibashi.
Ishibashi teaches a microcapsule suspension containing a core compound having a pesticide active agent dispersed in an oil compound and an aqueous solution containing a polycationic colloid and a polyanionic colloid (Abstract).
Regarding claim 5, Ishibashi discloses the microcapsule suspension may comprise of herbicides (0013) and further teaches endothall-mono(N,N-dimethylalkylammonium) as an herbicide that can be comprised in the formulation (0030). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connick to incorporate the teachings of Ishibashi and comprise endothall-mono(N,N-dimethylalkylammonium) as a substitute for endothall dipotassium as the herbicidal/bioactive agent. It would have been obvious to one of ordinary skill in the art to try and substitute one type of endothall for another because a person with ordinary skill has good reason to pursue known options within his or her technical grasp.  KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). See MPEP 2141. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-3, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Connick, Jr. (US 4,400,391; Aug. 23, 1983) in view of Levy (US 6,001,382; Dec. 14, 1999) as applied to claims 1-3, 6 and 9 above, and further in view of Hopping (New Zealand Journal of Agricultural Research, Vol. 23, Pg. 509-515, 1980) and Melvik et al. (US 2006/0159823; Jul. 20, 2006).
The teachings of Connick and Levy have been set forth above.
The references do not explicitly teach wherein the suspending medium is a saturated solution of alginate salts. However, this deficiency is cured by Hopping and Melvik et al.
	Hopping teaches a development of suspension media for pollination of tree fruits. It discloses that suspension media composed of carboxymethyl cellulose (CMC) plus calcium nitrate and boric acid, partially maintained kiwifruit pollen viability after drying, and further improvement was obtained by addition of sodium alginate. It teaches that alginic acid is capable of absorbing 200-300 times its own weight of water and that these compounds extend the hydration shell around each pollen grain and thus slow the rate of dehydration (Pg. 514, Right Column, 2nd paragraph).  
Hopping does not explicitly disclose the saturation of the sodium alginate in the medium, however, this deficiency is cured by Melvik. 
Melvik discloses self-gelling alginate systems which comprises dispersing alginate/gelling ion particles in a solution containing alginate (Abstract). It teaches that when gelling with alginates of different molecular weight, the data showed that calcium alginate or strontium alginate at 100% saturation can compensate for the reduction in molecular weight with regards to gel strength (Example 3; 0084).             
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Hopping and Melvik and use sodium alginate as a suspending medium. One would be motivated to do so because Connick discloses that the well-known phenomenon of syneresis can occur with alginate gels as well as with many other polysaccharide gels, which is the loss of fluid from the gel caused by the contraction (Col. 2, line 57-64) and Hopping teaches that alginic acid is capable of absorbing 200-300 times its own weight of water and that sodium alginate in a medium along with CMC extend the hydration shell around the pollen grain and slow the rate of dehydration. Therefore, one would be motivated to utilize sodium alginate as a medium because Hopping’s teachings show that it can help alleviate the problem of syneresis disclosed by Connick. 	 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Hopping and Melvik and comprise a saturated alginate salt in the medium. One would be motivated to do so because gel strength of the beads suspended in a medium is something that would be desired in the formulation taught by Connick, especially during the process of delivering the beads to the desired area and depending on the number of beads and molecular weight of the beads in the medium, one would have been motivated to utilize saturated alginate salt in the medium to get a higher gel strength. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments/Declaration
Applicant’s arguments/claim amendments filed 6/17/2022, with respect to the previous 103 rejections have been fully considered and are persuasive. As discussed supra, the previous 103 rejections have been withdrawn because presently amended claims now require the bead composition is particularly a gel bead composition and the prior art cited in the previous 103 rejection does not teach that the bead compositions are particularly gel beads. However, upon further consideration, a new ground(s) of rejection is made in view of Connick and Levy as discussed in the 103 rejections above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616